Order, so far as appealed from, affirmed, with twenty dollars costs and
disbursements. No opinion. Present — Martin, P. J., Glennon, Dore, Cohn and Callahan, JJ.; Cohn and Callahan, JJ., dissent on the ground that where the failure of the exempted fraternal corporation to have a net income from its real property is due to such fortuitous circumstances as the amount of carrying charges and not to any design of the property owner such as diversion of income, the statutory exemption afforded by subdivision 6 of section 4 of the Tax Law should apply. In Matter of Syracuse Masonic Temple (270 N. Y. 8) it appeared that the nonexistence of net income to apply to the charitable purpose was a situation intentionally brought about by the fraternal corporation.